      Case 2:05-cr-00650 Document 106 Filed on 04/24/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 24, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
 Plaintiff/Respondent,                      §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:05-CR-650-2
                                            §
MICHAEL GONZALEZ,                           §
 Defendant/Movant.                          §


                                        ORDER

       Pending before the Court are two letter motions from Defendant Michael

Gonzalez requesting that his detainer be lifted so that he may be released from state

custody on parole. D.E. 104, 105.

       Defendant pled guilty to being a felon in possession of ammunition in 2006. He

was originally sentenced to 37 months in the Bureau of Prisons, to be followed by 3

years’ supervised release. Since his release from custody in 2008, Defendant’s

supervision has been revoked on four separate occasions, resulting in additional prison

time and an extension of his supervised release. He most recently recommenced

supervision in January 2017.

       On April 5, 2017, Defendant’s probation officer filed a Petition for Warrant or

Summons for Offender Under Supervision alleging that Defendant tested positive for

methamphetamine, failed to report to his probation officer for nearly two months, and

failed to notify his probation officer within 72 hours of a change in residence. D.E. 102.

The Court issued a warrant for Defendant’s arrest, but it was not executed at that time.

1/3
      Case 2:05-cr-00650 Document 106 Filed on 04/24/20 in TXSD Page 2 of 3



Two weeks later, Defendant assaulted his live-in girlfriend and stole her purse and

various household electronics. He was convicted in Texas state court of assault of a

family or household member with a previous conviction and theft of property less than

$2500 with two or more previous convictions, and was sentenced in 2018 to six years’

imprisonment in the Texas Department of Criminal Justice (TDCJ).

       Meanwhile, on August 17, 2018, Defendant’s federal probation officer filed a

Superseding Petition for Offender Under Supervision to include his Texas assault and

theft convictions. D.E. 103. As a result, Defendant states that a federal detainer was

placed on him on March 25, 2020, preventing his release from TDCJ custody; however,

due to the current COVID-19 pandemic, he has not been transferred to federal custody

for a hearing on the alleged supervised release violations. Defendant therefore moves the

Court to order that the detainer be lifted so that he may be released on parole.

       “Federal detainers . . . issued by the United States Marshal . . . merely request that

state prison officials notify the Marshal of a prisoner’s release date so that a deputy

marshal may be present on that day to take custody of the prisoner.” United States v.

Yarborough, 137 F.3d 1351, 1998 WL 92448, at *1 (5th Cir. 1998) (quoting United

States v. Dovalina, 711 F.2d 737, 740 (5th Cir.1983) (alteration in Yarborough)).

According to the TDCJ Offender Information database, in September 2019, Defendant

was approved to be released on parole in February 2020; however, he is not scheduled for

release at this time. See https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.

action?sid=05768416 (last visited 4/23/2020). Once Defendant has served his state


2/3
      Case 2:05-cr-00650 Document 106 Filed on 04/24/20 in TXSD Page 3 of 3



sentence, he should be released to federal authorities for adjudication of the alleged

violation of his supervised release. If Defendant is unable to be transferred to federal

custody upon his parole from the TDCJ due to the current COVID-19 crisis, any

additional time spent in TDCJ custody should be credited towards his federal sentence.

See Ballard v. Blackwell, 449 F.2d 868, 869 (5th Cir. 1971) (“If the Federal detainer

alone prevented [Petitioner's] release from State confinement, credit must be given.”).

       For the reasons stated herein, Defendant’s letter motions to lift detainer (D.E. 104,

105) are DENIED.

       ORDERED this 24th day of April, 2020.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
